Case 1:19-cv-07571-JGK-SN Document 65 Filed 05/05/21 Page i of1

Law Office of Matthew S. Porges
26 Court Street, Suite 1200
Brooklyn, New York 11242

Phone: 718-673-2578
Facsimile: 718-619-8654

E-mail: mspesq@mspesq.com

 

May 5, 2021

Via ECF
Mdd0vanflo fo FVvES O47

The Honorable John Koeltl, USDI /

United States District Court UWA §& j #0 | s Af VWi06ae
Southern District of New York
500 Pearl Street S a One ERED

New York, NY 10007

 

Re: Crowley v. Billboard Z (¢/ C/
/ 2 /

Docket Number 19-CV-7571

Dear Judge Koeltl:

As the Court knows, this firm represents Plaintiff Patrick Crowley in the above-
referenced action. I write to respectfully request, on consent, an adjournment of the pre-motion
conference from May 18, 2021 to either May 20, 2021 or June 8, 2021.' The reason for the
adjournment is that I have two other matters which were previously scheduled for the same day
and same approximate time.

In addition, I respectfully request that, during the pre-motion conference, the Court will
hear Plaintiff's request to move for summary judgment, in favor of Plaintiff, on Plaintiff's
defamation claims. Also, I respectfully ask whether the parties need to respond to the pre-
motion letters, as the pre-motion conference has now been scheduled.

I thank the Court for its time and its courtesies.

Respectfully submitted,
Pn

MATTHEW S. POfS=S=ESo
USDS SDNY

ce: Defendants’ counsel (via ECF) DOCUMENT
ELECTRONICALLY FILED
DOC #:_

DATE FILED: _> ~ @ ~ 2021

‘Tf the Court is unavailable on both of those dates, the parties can supply additional dates; Dut
those were the only mutually available dates for all parties through the first two weeks of June.

 

 

 

 

 

 

 

 

 

 

 
